DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 07/20/2021.

Reasons for Allowance

Claims 1 and 11 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 1 and 11 are allowed in view of Applicant's amendment, submitted to the Office on 07/20/2021, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Jung et al. (U.S. Pub. 20170086204) disclose method and apparatus for broadcasting using channel information. Method and techniques for identifying a communication channel based on the data received from multiple terminals and select the terminal that would be enable to broadcast information using the channel. Jung in combination with Mueck et al. (U.S. Pub. 20190045397) which disclose methods and apparatus for performing mobile communications between mobile terminal devices, base stations, and network control devices by and allocating resources according to a data allocation ratio; fails to suggest the claimed limitations in claims 1 and 11 of the present application, which  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471